      Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                  Plaintiff,                     Case No. 20-cr-188 (JSR)

             v.

RUBEN WEIGAND and HAMID AKHAVAN,

                  Defendants




            RUBEN WEIGAND’S REPLY IN SUPPORT OF HIS
       MOTION FOR A JUDGMENT OF ACQUITTAL OR A NEW TRIAL
            Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 2 of 15




                                                   TABLE OF CONTENTS

ARGUMENT ................................................................................................................................. 1
          I.         WEIGAND IS ENTITLED TO A JUDGMENT OF ACQUITTAL
                     UNDER RULE 29 ................................................................................................. 1
                     A.         The Government Substantially Overstates The Strength Of Its Case
                                At Trial ....................................................................................................... 1
                     B.         The Evidence Offered By The Government Is Insufficient To
                                Prove That Weigand Had A Specific Intent To Defraud ........................... 7
          II.        IN THE ALTERNATIVE, WEIGAND IS ENTITLED TO A NEW
                     TRIAL UNDER RULE 33..................................................................................... 8
CONCLUSION ............................................................................................................................ 11




                                                                      -i-
             Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 3 of 15




                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

Cases

United States v. Calderon,
   944 F.3d 72 (2d Cir. 2019).................................................................................................10, 11

United States v. Weigand,
   2020 WL 5105481 (S.D.N.Y. Aug. 31, 2020) .........................................................................11

Other Authorities

Rule 29 .......................................................................................................................................1, 11

Rule 33 .......................................................................................................................................8, 11

Rule 403 ...........................................................................................................................................9
         Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 4 of 15




       Defendant Ruben Weigand (“Weigand”) respectfully submits this reply in support of his

motion for a judgment of acquittal or, in the alternative, for a new trial.

                                           ARGUMENT

I.     WEIGAND IS ENTITLED TO A JUDGMENT OF ACQUITTAL UNDER RULE
       29

       A.       The Government Substantially Overstates The Strength Of Its Case At Trial

       In its opposition, the Government (1) asserts it adduced evidence of Weigand’s role in the

charged scheme that in fact was not supported by the trial record, (2) distorts beyond recognition

what the evidence did show about the materiality of marijuana transactions to U.S. issuing banks

(“Issuing Banks”), and (3) in particular, blatantly ignores that the defense evidence

demonstrating conclusively that, even after the indictment in this case, Eaze processed roughly

$50 million dollars of marijuana transactions through Circle Financial (“Circle”), evidence that

was devastating to the Government’s theory of materiality. The evidence as it was presented at

trial, without these mischaracterizations, was not sufficient to permit a rational jury to find that

the Government established the requisite elements of materiality and intent to defraud beyond a

reasonable doubt. In addition to the arguments set forth in this section, Weigand joins the

arguments made by Akhavan regarding the insufficiency of the evidence as to: (i) the materiality

of the misrepresentations, and (ii) the defendants’ intent to defraud. See Dkt. No. 304, at 2-10

(“Akhavan Opposition”).

                i.     Weigand’s Role in the Charged Scheme

               The Government claims that the trial record established that “Akhavan, Weigand,

                principals at Eaze and from the marijuana dispensaries, all met at Akhavan’s

                Office in California in March 2018 to discuss and plan the second phase of the

                Scheme.” Opp. at 6. In fact, there was no evidence presented at trial that
Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 5 of 15




      Weigand attended the March 2018 meeting. James Patterson and Darcy Cozetto,

      Eaze employees who attended that meeting (and the only meeting participants

      who testified at trial), testified that they never met or spoke with Weigand and did

      not recall Weigand attending the March 2018 meeting. (Tr. 1562:18-19; 1696:12-

      20; 2035:25-2036:3; 2048:2-2049:18.)        Moreover, Weigand traveled to Los

      Angeles a full week before the meeting, which calls into serious doubt the

      Government’s conjecture that the purpose of Weigand’s March 2018 trip was “to

      map out this operation.” (Tr. 1564:2-7; 2464:4-6; GX 441.)

     The Government argues that Weigand’s role included “receiving the proceeds of

      these [Eaze-related] transactions[,] . . . sending them to U.S. bank accounts of the

      dispensaries, and instructing the dispensaries to ensure that their bank accounts

      could not be traced to cannabis.” See Opp. at 7, 23. However, there is not a shred

      of evidence in the trial record to support this assertion. The evidence showed that

      the proceeds of the transactions came into the U.S. through Spinwild Ltd., an

      entity associated with the Government’s cooperating witness, Oliver Hargreaves,

      and his associate, Michele Furlan. (Tr. 979:19-980:1; GX 485.)

     The Government also claims to have demonstrated at trial that Weigand

      “engaged in a years-long Scheme that involved a multitude of lies and

      misrepresentations, many of which were communicated directly to the Issuing

      Banks,” and that “[t]hose lies were designed to hide the true nature of the

      transactions [] from . . . the Issuing Banks.” Opp. at 9. Yet, the Government

      offers no proof in its opposition (and none was presented at trial) that Weigand

      ever so much as discussed Issuing Banks or their policies, let alone communicated


                                       2
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 6 of 15




              with the Issuing Banks. The only evidence the Government cites to show that the

              Defendants “understood” that the Issuing Banks “would take steps to stop

              [marijuana] transactions if they discovered them” is an email from September

              2016—that was sent long before Weigand’s alleged involvement in the charged

              scheme began and in which he was not a participant—that concerned chargebacks

              for EazeMD, a separate service that allowed Eaze customers to obtain virtually

              through a mobile platform a medical marijuana prescription before recreational

              marijuana was legalized in California in late 2016. See Opp. at 12 (citing GX

              422); (Tr. 1611:25-1612:13; 2274:20-2275:7.)

              ii.    Materiality

             The Government claims to have introduced testimony from “a number of Issuing

              Banks, such as Bank of America and Wells Fargo, showing that those banks had

              discovered marijuana merchants” and, in some cases, “took steps to. . . terminate”

              those merchants. See Opp. at 12. But there was no evidence that any Issuing

              Bank ever “terminate[d]” any merchants they discovered were processing

              marijuana transactions. Instead, the evidence demonstrated that: (1) the Issuing

              Banks cannot terminate merchants, (Tr. 1228:3-6), and (2) in instances where the

              Issuing Banks did identify possible marijuana merchants, the banks simply

              relayed the merchants’ information to Visa and MasterCard, and made no

              recommendation as to whether or not the merchant should be terminated.1 (Tr.

              1228:7-11.) The only evidence that an Issuing Bank even so much as blocked


1
  The evidence also showed that the overwhelming majority of merchants that Bank of America
identified to Visa and MasterCard (as being possible marijuana related businesses) were never
terminated and remained on the Visa and MasterCard network. (GX 2423; GX 2425; Tr. 1222:6-
1228:2.)
                                              3
Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 7 of 15




      transactions involving marijuana dispensaries came from Actors Federal Credit

      Union, whose witness testified that it blocked transactions involving the

      dispensaries identified in the Government’s subpoena only a week before he took

      the stand and more than a year after Actors received the Government’s subpoena.

      (Tr. at 1780:4-11; 1814:13-25; Tr. 2186:7-21.)

     The Government, relying on the Issuing Banks’ general policies against “illegal”

      transactions, contends that the Issuing Banks’ policies prohibited the marijuana

      transactions at issue in this case. See Opp. at 15, n.1. However, multiple bank

      witnesses admitted that their banks never communicated to their cardholders that

      these boilerplate provisions, which only generally prohibit “illegal” transactions,

      prohibit the purchase of marijuana in states where marijuana is legal for

      medical/recreational use. (Tr. 1258:18-23; 1813:14-23.)         Moreover, despite

      evidence that the banks were aware that their cardholders were using their cards

      to purchase marijuana, none of the bank witnesses were able to identify a single

      instance in which their bank terminated a relationship with a cardholder,

      penalized a cardholder, or even informed a cardholder that they had violated the

      bank’s cardholder agreement. (Tr. 1258:24-1259:2; 1797:16-17.) In fact, the

      witness from Bank of America admitted that, in the limited instances where it had

      reason to believe that certain transactions it had processed were for marijuana, the

      bank never sought to reverse the transactions and kept the interest it collected on

      those transactions. (Tr. 1263:20-1265:25; 1267:2-25.)

     The Government claims that “policy documents from Visa and MasterCard []

      established that both companies prohibited marijuana transactions on their card


                                       4
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 8 of 15




               networks and that issuing banks could be kicked off of the card networks for

               violating the card companies’ rules.” Opp. at 11. Although there was evidence

               that the acquiring banks could be subject to penalties if their merchants violated

               Visa/MasterCard rules,2 there was no evidence that an Issuing Bank had ever been

               “kicked off” either network because a cardholder used a Visa/MasterCard-

               branded card to purchase marijuana.3 Indeed, it is clear from text of the Visa and

               MasterCard rules that they held acquiring banks responsible for ensuring that

               merchants complied with their rules, not Issuing Banks. See GX 2217 at 1 (“Visa

               operates the Global Brand Protection Program (GBPP) to ensure acquirers do not

               submit illegal or brand damaging transactions into the payment system.”

               (emphasis added)); see also GX 2312 at 73.

               iii.   Circle Transactions

              The Government claims that there are “substantial differences” between the

               roughly $50 million dollars of marijuana transactions processed by Eaze through

               Circle and the transactions at issue in this case due to Circle’s inclusion of

               cryptocurrency in the transaction. See Opp. at 14. In reality, the substance of the

               Circle transactions and the transactions underlying the charged scheme are


2
  Even the risk to acquiring banks, which is irrelevant in this case, is at best, theoretical. The
witnesses from the credit card networks did not believe that the acquiring banks in this case were
ever penalized, let alone kicked off the network, even though their merchants were found to be
processing marijuana transactions. (Tr. 556:12-19).
3
   If the Issuing Banks were genuinely concerned with processing only properly coded
transactions, one would expect that at least some portion of an Issuing Bank’s anti-fraud budget
would be dedicated to identifying improperly coded transactions such as marijuana purchases.
(Tr. 2161:6-12) (Citibank witness testifying that “none” of its more than $270 million anti-fraud
budget “is dedicated to ferreting out or identifying marijuana sales” (emphasis added)). Further,
the witness for Bank of America testified that it continues to process transactions involving
suspected marijuana dispensaries until Visa or MasterCard has investigated the merchant and
issued a formal decision. (Tr. 1189:8-24; 1228:3-11; GX 2427.)
                                                5
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 9 of 15




              identical   from   the   customer’s   perspective:   the   customer    enters   their

              Visa/Mastercard information into Eaze’s website and their Visa/Mastercard card

              is used to purchase the marijuana. (Tr. 2403:7-18; 2342:12-23.) Circle’s Vice

              President described the ‘second-stage’ of the cryptocurrency transaction, during

              which the Circle credits are instantaneously transferred to Eaze, as merely “an

              internal transfer” and “essentially . . . a ledger update.” (Tr. 2395:24-2396:11.)

             The Government also argues that evidence that Bank of America reported the

              Eaze-Circle transactions to Visa and Mastercard undercuts the defendants’

              materiality argument. See Opp. at 14. However, there was no evidence that Bank

              of America blocked the Circle-Eaze transactions, penalized their cardholders who

              used their cards to purchase marijuana through Eaze, or even informed their

              cardholders that the Circle-Eaze transactions were against policy.

             Ultimately, the Government continues in its opposition to sidestep the most

              fundamentally important point which is that the descriptors for the Eaze-Circle

              transactions explicitly state “Eaze,” and the Issuing Banks processed roughly $50

              million in Eaze-Circle transactions in an eight month period. (Tr. 2378:9-16.)

              This demonstrates, overwhelmingly, that the alleged misrepresentations (i.e., the

              “phony” descriptors) were not material and that the Issuing Banks would have

              processed the transactions anyway.

       Given these evidentiary shortcomings, a rational jury could not have concluded that the

Government established the requisite elements of materiality and intent to defraud beyond a

reasonable doubt.




                                                6
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 10 of 15




       B.      The Evidence Offered By The Government Is Insufficient To Prove That
               Weigand Had A Specific Intent To Defraud

       As Weigand argued in his opening papers, the trial record is devoid of any evidence from

which a rational jury could have found that Weigand intended to defraud Issuing Banks, or that

he thought the alleged misrepresentations (i.e., descriptors, merchant name) would be the

mechanism that induced the Issuing Banks to part ways with their property; the Government’s

opposition fails entirely to rebut this. Indeed, Weigand highlighted several pieces of testimony,

from the only two witnesses who spoke to Weigand during the timeframe of the alleged scheme,

Oliver Hargreaves and John Wang, that demonstrated that the fraudulent application packs, and

Weigand’s involvement more generally, were directed entirely at the foreign acquiring banks,

and had nothing to do with inducing Issuing Banks to process transactions. That evidence

included, inter alia:

             Hargreaves testifying that the purpose of submitting fraudulent application packs

                was because “[i]t was a requirement in order to obtain merchant accounts for the

                true merchant in question, in this case Eaze,” and making no mention of Issuing

                Banks or inducing those banks to process transactions. (Tr. 1107:20-1108:5.)

             Hargreaves testifying the descriptors did not reference Eaze or marijuana because

                the foreign acquiring banks “were not particularly interested in having things that

                remotely sounded like – that referenced marijuana,” (Tr. 1058:15-17), and that

                the descriptors needed to “m[e]et the requirements of the [foreign] acquiring

                bank.” (Tr. 1056:19-21.)

             John Wang testifying that the purpose of his discussion with Weigand was to

                ensure that the dispensary accounts did not go over their volume limits at the

                foreign acquiring banks. (Tr. 2288:3-13.)

                                                7
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 11 of 15




            John Wang being unable to identify any conceivable connection that the volume

               limits would have had to Issuing Banks. (Id.)

       The Government fails entirely in its opposition to rebut, or even acknowledge, this

damaging testimony by its own witnesses.

       Instead, the Government resorts to attributing the conduct and communication of others

to Weigand. For example, the Government, in arguing that the “defendants” had a specific intent

to defraud, cites numerous chat logs and communications that did not include Weigand. See,

e.g., Opp. at 23 (citing GX 4002, a Telegram chat in which Weigand was not a participant, to

argue that the “defendants discussed avoiding detection by banks and credit card companies.”);

Id. (citing Tr. 1463-65, GX 418, GX 422, which consists of communications that Weigand was

not included on, to argue that the “defendants” had conversations with Eaze employees “about

avoiding chargebacks, which they explained could lead to detection by banks and credit card

companies, about banking issues, and about miscoding.”)

       The fact remains that the Government was unable to produce a single conversation

involving Weigand in which he discusses deceiving Issuing Banks or inducing banks in the

United States to process transactions they would have failed to authorize. See Mot. at 8-9.

II.    IN THE ALTERNATIVE, WEIGAND IS ENTITLED TO A NEW TRIAL UNDER
       RULE 33

       As Weigand argued at trial and in his opening brief, six of the Court’s evidentiary

rulings, whether considered individually or in the aggregate, improperly created a high risk that

the jury erroneously convicted Weigand of conspiracy to commit bank fraud based on

improperly admitted evidence. The Government’s arguments to the contrary are unavailing.4



4
 The Government does not put forth any new arguments regarding the exclusion of additional
portions of Weigand’s post-arrest interview and relies on its prior papers. See Opp. at 44-45.
                                                8
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 12 of 15




       First, the Government argues that the Court properly admitted documents recovered from

Weigand’s laptop through a computer forensics analyst and summary witness because “a jury

could draw plain and common sense inferences” from the documents. Opp. at 34-37. Without a

witness who could testify as to the substance of these exhibits5—many of which pre-dated

Weigand’s involvement in the charged conspiracy or concerned his pre-existing, legitimate

business relationships in Europe—the jury was left with no choice other than to speculate. See

Mot. at 14-17.

       Second, the Government’s argument that the Court properly admitted documents that

were copied to Weigand’s laptop more than six months after the conspiracy had ended because

they are “indicative of his membership in the conspiracy” sidesteps the issue of unfair prejudice.

See Opp. at 37-39. To the extent that these documents are probative of Weigand’s involvement

in the charged conspiracy as the Government contends, that probative value is substantially

outweighed by the risk of unfair prejudice given the complete absence of evidence regarding

how or why Weigand came into possession of these documents. To preempt the Rule 403 issue

altogether, the Government argues that “there was no evidence” the charged conspiracy had

terminated in June 2019, Opp. at 37, despite testimony from their own witness that Eaze stopped

working with EU Processing, the entity Weigand was allegedly involved with, in June 2019.

(Tr. 1687:2-9.)

       Third, the Government overstates the strength of the evidence presented at trial in

arguing that the admission of evidence concerning the embattled German financial institution


5
  The Government’s list of co-conspirators contained nearly 150 individuals and more than 50
entities, many of which had preexisting business relationships with Weigand. (Tr. 124:16-
125:5.) It is unreasonable to expect an alleged co-conspirator to voluntarily testify on behalf of a
defendant, especially since, unlike the Government, Weigand cannot offer immunity. Opp. at 36
(arguing that Weigand could have called witnesses to testify that the “documents relate to other,
legitimate business operations.”)
                                                 9
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 13 of 15




Wirecard and its former Chief Operating Officer, Jan Marsalek, was not unfairly prejudicial.

Opp. at 39-40. The evidence conclusively established that none of the Eaze-related transactions

involving Issuing Banks were processed through Wirecard, GX 2201, GX 2202, GX 2301, GX

2301, GX 2302; the application packs that were allegedly submitted to Wirecard were all

rejected, GX 4004 at 71; and there was no testimony that Weigand or anyone else discussed the

charged scheme with Marsalek at the February 2018 meeting in London, see Tr. 733:11-25

(Hargreaves testifying that he “provided Ray” a “very brief update” on the application packs but

reducing chargebacks for Akhavan’s “adult-content websites” was the “[p]redominat[]” topic.)

       Fourth, the three categories of Mott’s proposed testimony were sufficiently disclosed to

the Court. See Mot. at 23-25. Further, Mott’s proffered testimony that the acquiring banks,

rather than the Issuing Banks, bear the financial risk of chargebacks for the type of transactions

at issue here was not cumulative of the lay witness testimony, which concerned the fees Issuing

Banks earn for transactions and reimbursements to cardholders. See Opp. at 44.

       Finally, the Government misses the point that although pecuniary loss may not be

required to establish a bank fraud scheme, it is nonetheless relevant to whether the defendant

“contemplated some actual harm or injury to their victims.” United States v. Calderon, 944 F.3d

72, 88 (2d Cir. 2019). As this Court has recognized, “[i]n describing the sorts of harm that

qualify … the Supreme Court’s bank fraud precedents cast a wide net,” which indisputably

includes pecuniary loss. United States v. Weigand, 2020 WL 5105481, at *4 (S.D.N.Y. Aug. 31,

2020), as corrected (Sept. 2, 2020). The Government claims to have introduced evidence that

Issuing Banks could face pecuniary loss in the form of testimony from Visa and MasterCard that

issuing banks could be kicked off their networks for failing to comply with their written policies.

See Opp. at 11. Setting aside whether those policies were actually enforced, Weigand was



                                                10
        Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 14 of 15




entitled to put forth evidence that he did not contemplate any financial risk to the Issuing Banks.

But regardless of whether the Government puts forth evidence of pecuniary loss, “[a] genuine

belief that the scheme never exposed the victim to loss or risk of loss in the first place would

demonstrate a lack of fraudulent intent.” Calderon, 944 F.3d at 91; see Mot. at 21-23. With the

Head of Citibank’s Consumer Fraud Prevention unit unable to determine how he would even

calculate “the losses to Citi caused by marijuana sales over a credit card system,” (Tr. 2168:2-6),

the jury would not have found that Weigand, a European businessman involved with acquiring

banks, contemplated some harm.

                                        CONCLUSION

       For the foregoing reasons, Weigand is entitled to entry of a judgment of acquittal

pursuant to Rule 29 of the Federal Rules of Criminal Procedure. To the extent the Court denies

Weigand’s Rule 29 motion, the Court should order a new trial pursuant to Rule 33 due to the

admission of unfairly prejudicial evidence for the reasons stated above.

Dated: New York, New York                       Respectfully submitted,
       May 19, 2021
                                                DECHERT LLP

                                                By: /s/ Michael J. Gilbert

                                                Michael J. Gilbert
                                                Shriram Harid
                                                Steven Pellechi
                                                Amy Lesperance
                                                Three Bryant Park
                                                1095 Avenue of the Americas
                                                New York, New York 10036-6797
                                                Michael.gilbert@dechert.com
                                                Shriram.harid@dechert.com
                                                Steven.pellechi@dechert.com
                                                Amy.Lesperance@dechert.com

                                                Michael H. Artan
                                                Michael H. Artan, Lawyer, A Professional
                                                Corporation

                                                11
Case 1:20-cr-00188-JSR Document 305 Filed 05/19/21 Page 15 of 15




                               1 Wilshire Boulevard, Suite 2200
                               Los Angeles, CA 90071
                               Michaelartan@yahoo.com

                               Attorneys for Defendant
                               Ruben Weigand




                               12
